Citation Nr: 1711914	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-06 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has asserted that he was stationed in the Philippines, and during that time he was deployed as a dog handler on "search and destroy" missions in Vietnam.  A November 2012 statement by a treating psychologist noted that the Veteran suffered from PTSD due to trauma he experienced during missions to Vietnam.  Further, in a July 2014 brief, the Veteran's representative asserted that the psychiatric disabilities were a result of a documented incident where the Veteran assisted in the apprehension of eight armed robbers in April 1969.

In February 2015, the Board remanded this case and instructed the RO to request sufficient information from the Veteran to verify his alleged PTSD stressors.  The RO was additionally requested to assess whether any such information provided by the Veteran was adequate to request corroboration by the Joint Services Records Research Center (JSRRC), and if so, to request such corroboration.   The RO was further requested to obtain a VA examination to determine the etiology of any diagnosed psychiatric disability found.  

The Board notes that the VA requested information from the Veteran related to his claimed PTSD stressors in a June 2015 Letter.  In a July 2015 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, the Veteran included dates he was stationed at Clark Air Force Base, Philippines.  He additionally asserted a stressor incident that occurred in April 1969 while stationed in the Philippines where he was a member of the intelligence and reconnaissance section and involved in a response to an attempted robbery at a warehouse.  The Veteran asserted that he and four of his unit members challenged the robbers and that they came under semi-automatic and automatic weapons fire.  The Veteran further asserted that during this incident he was afraid for his life.  Since this incident, the Veteran asserted that he began having intrusive thoughts and nightmares which have continued to the present day.

The record further shows that military personnel records were associated with the Veteran's claims file in February and June 2015.  These records include airman performance reports related to the time the Veteran was stationed at Clark Air Base, including dates of service (from July 1969 through June 14, 1970), the organization he was assigned to (6200 Security Police Squadron) as well as his duties while stationed there (policeman, intelligence and reconnaissance section).  Additionally, these records provide an account of the Veteran's involvement in the capture of the above mentioned robbery suspects.  

However, the claims file reflects that the RO did not assess whether the information provided by the Veteran was adequate to request corroboration by the JSRRC, nor does it reflect any attempt to request such corroboration.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was not substantial compliance with the requested development.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).  

Therefore, the AOJ should contact the National Archives and Records Administration (NARA), the Joint Services Records Research Center (JSRRC), or any other appropriate facility, to attempt to verify the Veteran's claimed stressor(s) that occurred while he was stationed at Clark Air Base, Philippines; specifically, whether members of the Veteran's organization were deployed to Vietnam in support of Marine missions.

The Board also notes that the requested VA examination was conducted in August 2015.  The examiner diagnosed the Veteran with unspecified depressive disorder with anxious distress and assigned a GAF score of 65.  The Veteran reported that during active duty service he was stationed in the Philippines.  During this time he reported that he took a life of someone who looked like a child to him.  Further, while stationed in the Philippines, he reported participation in "search and destroy" missions in Vietnam in which he was attached to a Marine unit.  The Veteran additionally reported the above mentioned stressor related to the apprehension of eight robbery suspects which he described as "lively" and that he feared for his life. 

The examiner stated that he did not know what the Veteran's duty was during his time stationed in the Philippines, or what his role was during the reported stressor involving the apprehension of the robbery suspects.  However, the examiner provided the Veteran with the benefit of the doubt as to fear of hostile activity.  Based on his examination, the examiner opined that the claimed PTSD was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner based this opinion on his determination that the Veteran did not meet the full criterion for PTSD due to few reported symptoms that could be linked to the reported stressor.  Instead the examiner found that many of the symptoms were related to physical heath changes over the years.  In addition, the examiner expressed concerns about the validity of the Veteran's self-reported symptoms.  As to the Veteran's February 2010 diagnosis of major depressive disorder (MDD), the examiner opined that it was "less likely than not" related to the Veteran's active service.  The examiner noted that the PCT clinic found the Veteran to have MDD secondary to the impact of his medical issues and related decrease in functioning and loss of occupational activity.  The examiner relied on this finding as a verified absence of any nexus between the current disability and military service.  Lastly, the examiner opined that the Veteran's diagnosed unspecified depressive disorder with anxious distress was "less likely as not (less than 50% probability) incurred in or cause by the Veteran's in-service injury, event or illness or otherwise related to the Veteran's active service."  In making this determination, the examiner did not find much support indicating that the current mental health diagnosis developed as a result of the reported military stressor, and was more likely caused by the Veteran's physical health changes.

The Board finds the August 2015 VA examination inadequate for adjudicatory purposes.  As noted above, the examiner stated that he did not know the Veteran's role during the time he was stationed in the Philippines or what his role was during the apprehension of the robbery suspects.  However, the record clearly shows that the Veteran was deployed as a policeman who was tasked with conducting reconnaissance patrols, collecting and evaluating intelligence information, and acting as an anti-pilferage stakeout and patrolman tasked with detecting and apprehending robbery suspects.  As such, the August 2015 examination was clearly undertaken without the benefit of the full record; therefore, the negative nexus opinions are inadequate because they were based on an inaccurate factual premise.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  In addition, as further noted above, the RO did not request corroboration of the Veteran's alleged stressors as requested by the February 2015 Remand.  Therefore, the examiner was potentially missing information that could have corroborated the Veteran's reported stressors and added validity to the Veteran's reported symptoms.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  

As such, the Board finds that a new VA examination is necessary to adjudicate the claim on appeal.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records for the Veteran not already associated with the file.

2. Contact the NARA, the JSRRC, and /or any other appropriate facility to request information that might corroborate the Veteran's alleged stressor(s) regarding being deployed to Vietnam as a dog handler while stationed in the Philippines as part of the 6200 Security Police Squadron from July 1969 to June 14, 1970.  If multiple requests are required to obtain all the information sought, they should be made.  All requests and responses received from each contacted entity should be associated with the claims file.  If the requested information is unavailable, a formal finding of unavailability should be prepared and associated with the claims file.

3. After completion of the above development, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must determine whether the Veteran currently suffers from an acquired psychiatric disorder, to include PTSD, depression and anxiety disorder.  The examiner must review the claims file.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis for any acquired psychiatric disorder.

(b)  If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the PTSD is due to the fear of hostile military or terrorist activity during service.

(c) With respect to any other psychiatric disorder found upon examination or identified during a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disability is related to any incident of the Veteran's active service.

(d) With respect to any other psychiatric disorder found upon examination or identified during a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disability was caused or aggravated by the Veteran's service-connected disabilities.

If a negative medical opinion is provided, the examiner must address conflicting medical evidence of record, including the November 2012 letter from the Veteran's treating psychologist.  

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


